Citation Nr: 1426511	
Decision Date: 06/11/14    Archive Date: 06/16/14

DOCKET NO.  09-10 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an initial compensable evaluation for migraine headaches. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Rideout, Associate Counsel


INTRODUCTION

The Veteran had active duty service from April 1980 to April 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  In that decision, the RO granted service connection for migraine headaches and assigned a noncompensable evaluation effective from May 1, 2004.  

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in January 2013.  A transcript of that hearing has been associated with the Virtual VA file.

The Board remanded the case in March 2013, and the case has since been returned for appellate review.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board notes that evidence acquired after the March 2013 remand includes a decision from the Social Security Administration (SSA) granting the Veteran disability benefits.  As the rating criteria contemplate attacks productive of severe economic inadaptability, the Board finds that the records upon which the SSA decision was based may be relevant in this case.  Thus, on remand, an attempt should be made to obtain such records.

Moreover, the Board notes that additional evidence was received since the March 2009 statement of the case that has not been considered by the RO, and the Veteran's representative only submitted a waiver of the RO's initial consideration of the evidence submitted since the June 2013 supplemental statement of the case.  As this case is already being remanded for SSA records, the AOJ will have the opportunity to review any additional evidence in the first instance.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain a cop y the records upon which the SSA decision granting disability benefits was based and associate them with the claims file.  If the search for such records has negative results, the claims file must be properly documented as to the unavailability of those records.

2.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the action taken in the preceding paragraph, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case, which considers all evidence received since the March 2009 statement of the case (including the July 2013 VA examination report), and an appropriate period of time should be allowed for response.
 
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



